IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-028-CR


RICKY ALLEN COOPER,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 39,820, HONORABLE RICK MORRIS, JUDGE

 


PER CURIAM

	This is an appeal from an order revoking probation.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  April 15, 1992
[Do Not Publish]







April 15, 1992




Mr. Ricky Allen Cooper
c/o Bell County Jail
P. O. Box 1129
Belton, Texas  76513

Honorable James T. Russell
Administrative Assistant
Bell County District Attorney's Office
P. O. Box 540
Belton, Texas  76513

					Re:	No. 3-92-028-CR--Ricky Allen Cooper v.
The State of Texas  (t/c no. 39,820)

Counsel:

In accordance with Rule 91, Texas Rules of Appellate Procedure, enclosed is a copy of the
opinion and judgment handed down by this Court on this date in the above cause.

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Rick Morris, District Judge
	Mrs. Daffy Carpenter, District Clerk
 TRIAL COURT NO. 39,820

THE STATE OF TEXAS.

TO THE 146TH DISTRICT COURT of BELL COUNTY - GREETINGS:

	Before our COURT OF APPEALS, on the 15th of April A.D. 1992, the cause upon
appeal to revise or reverse your Judgment between

					RICKY ALLEN COOPER, Appellant,
No. 3-92-028-CR				vs.     
					THE STATE OF TEXAS, Appellee,

was determined; and therein our said COURT OF APPEALS made its orders in these words:

THIS CAUSE came on to be heard on the transcript of the record of the court below, and the
same being considered, because it is the opinion of this Court that there was no error in the
judgment:  IT IS ORDERED, ADJUDGED and DECREED by the Court that the judgment be
in all things affirmed; that the appellant pay all costs in this behalf expended; and that this
decision be certified below for observance.

	WHEREFORE, We command you to observe the order of said COURT OF APPEALS
in this behalf and in all things have it duly recognized, obeyed and executed.
 
					WITNESS the HONORABLE JIMMY CARROLL, Chief
Justice of our said COURT OF APPEALS for the Third
District of Texas, with the seal thereof annexed, at the City
of Austin, this the 15th day of April A.D. 1992.

					W. KENNETH LAW, CLERK



					by:   , Deputy
					      Barbara E. Chapman







April 15, 1992




Mrs. Daffy Carpenter
District Clerk
Bell County Courthouse
104 S. Main
Belton, Texas  76513
					Re:	No. 3-92-028-CR--Ricky Allen Cooper v. State of
Texas
						(t/c no. 39,820)

Dear Mrs. Carpenter:

Enclosed, with reference to the above cause, is the mandate of this Court.  Please acknowledge
your receipt of same by returning the enclosed card to this office, appropriately completed.

Your cooperation in this regard is appreciated.

						Very truly yours,

						W. KENNETH LAW, CLERK


						by
							Barbara E. Chapman, Deputy

Enclosures to Clerk

xc:	Mr. Ricky Allen Cooper
	Honorable James T. Russell, Administrative Assistant,
	  Bell County District Attorney's Office